EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative on 07/25/2022.

In the claims 
1.	(Currently amended) A system comprising:
	a set of signal lights comprising:
		a left front signal light positioned on a left front of a vehicle;
		a right front signal light positioned on a right front of the vehicle;
		a left rear signal light positioned on a left rear of the vehicle; and
		a right rear signal light positioned on a right rear of the vehicle;
	a wiring harness wired to activate each one of the set of signal lights;
	a signal light stalk connected to the wiring harness to active either the left front and left rear lights as a left turn indicator at a first flash rate, or the right front and right rear lights as a right turn indicator at the first flash rate; and
	a hazard switch connected to a microcontroller that utilizes the wiring harness to activate each one of the set of signal lights simultaneously at a second flash rate that is perceptibly faster than the first flash rate;
an accelerometer in communication with the microcontroller; wherein the microcontroller strobes the set of signal lights, at the second flash rate that is perceptibly faster than the first flash rate, simultaneously in response to receipt of a signal from the microcontroller indicative of non-typical driving; wherein the non-typical driving includes rapid deceleration.

2-7 (previously presented)

8. (Currently amended) A system comprising: 
a set of signal lights comprising: 
a left front signal light positioned on a left front of a vehicle; 
a right front signal light positioned on a right front of the vehicle; 
a left rear signal light positioned on a left rear of the vehicle; and 
a right rear signal light positioned on a right rear of the vehicle; 
a wiring harness configured to selectively activate each one of the set of signal lights; 
a signal light stalk connected to the wiring harness to active either the left front and left rear lights as a left turn indicator at a first flash rate, or the right front and right rear lights as a right turn indicator at the first flash rate; 
a [[first]] hazard switch connected to the wiring harness to activate the set of signal lights as hazard lights at the first flash rate; and 
a control connected to a microprocessor utilizing the wiring harness to activate the set of signal lights as increased visibility lights with a flashing pattern, at least a portion of which has a second flash rate that is perceptibly faster than the first flash rate;
an accelerometer in communication with the microprocessor; wherein the microprocessor strobes the set of signal lights, at the second flash rate that is perceptibly faster than the first flash rate, simultaneously in response to receipt of a signal from the microprocessor indicative of non-typical driving; wherein the non-typical driving includes rapid deceleration.

9. (Currently amended) The system of claim 8, wherein the [[microcontroller]] microprocessor connects the signal light stalk, the [[first]] hazard switch, and the control to the wiring harness, wherein the [[microcontroller]] microprocessor receives input from the signal light stalk, the [[first]] hazard switch, and the control and activates the left front and left rear lights as [[a]] the left turn indicator at the first flash rate, activates the right front and right rear lights as [[a]] the right turn indicator at the first flash rate, activates the set of signal lights as hazard lights at the first flash rate, and activates the set of signal lights as increased visibility lights with the flashing pattern, at least a portion of which has the second flash rate that is faster than the first flash rate.

10. (Currently amended) The system of claim 9, wherein the [[microcontroller]] microprocessor comprises a body control module associated with the vehicle.

11-14 (previously presented)

15. (Currently amended) A vehicle lighting safety device comprising: 
a wiring harness wired to activate each one of the set of original vehicle equipment signal lights;
a microcontroller connected to the wiring harness configured to selectively activate each one of a set of original vehicle equipment signal lights utilizing the wiring harness, including a left front signal light positioned on a left front of the vehicle, a right front signal light positioned on a right front of the vehicle, a left rear signal light positioned on a left rear of the vehicle, and a right rear signal light positioned on a right rear of the vehicle; 
	a signal light stalk operatively connected to the wiring harness and the microcontroller to activate either the left front and left rear lights as a left turn indicator at a first flash rate, or the right front and right rear lights as a right turn indicator at the first flash rate; and {2468005;2}5PATENT
at least one hazard input communicatively coupled to the and the wiring harness and the microcontroller and the at least one hazard input is a driver accessible hazard switch inside the vehicle to activate the set of signal lights at a second flash rate that is perceptibly faster than the first flash rate;
an accelerometer in communication with the microcontroller; wherein the microcontroller strobes the set of signal lights, at the second flash rate that is perceptibly faster than the first flash rate, simultaneously in response to receipt of a signal from the microcontroller indicative of non-typical driving; wherein the non-typical driving includes rapid deceleration.
16-17. (previously presented)
18. (Cancelled)
19-20. (previously presented)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
It would NOT have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Smithson-Berkobin-Knauff-Song and reduce to practice the claimed subject matter; therefore, it is Examiner’s opinion that claims 1-17 and 19-20 shall be allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146. The examiner can normally be reached 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMER S KHAN/Primary Examiner, Art Unit 2683